Order entered December 12, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00133-CV

                          SKY CAPITAL GROUP, LTD, Appellant

                                               V.

                               BOMBARDIER, INC., Appellee

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-08-02249

                                           ORDER
       We DENY the December 6, 2013 unopposed motions for admission of counsel pro hac

vice without prejudice to the filing of motions that comply with rule XIX(a) and (c) of the Rules

Governing Admission to the Bar of Texas. See TEX. R. GOVERNING BAR ADMISSION XIX(a),(c);

see also TEX. GOV’T CODE ANN. § 82.0361(b) (West 2013) (requiring payment of non-resident

attorney fee).




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE